Citation Nr: 1210093	
Decision Date: 03/19/12    Archive Date: 03/30/12	

DOCKET NO.  08-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, claimed as lumbosacral strain.

2.  Entitlement to service connection for a disorder characterized by chronic fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	E. F. Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992, a portion of which represented service in the Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision of February 1993, the RO denied entitlement to service connection for a chronic low back disorder, specifically, lumbosacral strain.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the February 1993 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for a low back disability.


FINDINGS OF FACT

1.  In a rating decision of February 1993, with which the Veteran voiced no disagreement, the RO denied entitlement to service connection for a chronic low back disability, specifically, lumbosacral strain.

2.  Evidence submitted since the time of the RO's February 1993 decision denying entitlement to service connection for a low back disability, including lumbosacral strain, is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  With the resolution of all reasonable doubt in his favor, the Veteran's current low back disability as likely as not had its origin during his period of active military service.  

4.  With the resolution of all reasonable doubt in his favor, the Veteran's chronic fatigue is the result of a sleep disorder which is as likely as not causally related to his service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1993 denying the Veteran's claim for service connection for a chronic low back disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's February 1993 decision denying entitlement to service connection for a low back disability is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  A chronic low back disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The Veteran's chronic fatigue is proximately due to and/or the result of his service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.102, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of August 2005 and March 2006 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of an RO hearing in January 2009, and at a subsequent hearing before the undersigned Veterans Law Judge in October 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic low back disability, as well as for a disorder characterized by chronic fatigue, to include as due to an undiagnosed illness.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative joint disease (i.e., osteoarthritis) becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

In the present case, the Veteran's claim for service connection was received in June 2005.  Accordingly, his claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior rating decision in February 1993, it was noted that the Veteran had received treatment for low back strain in 1976, 1984, and 1991 (while in service), but that his symptoms resolved, with no evidence of any chronic low back disability.  Further noted was that, while at the time of a VA general medical examination in October 1992, the Veteran gave a history of occasional aching and stiffness in his back, he voiced no current complaints.  According to the Veteran, he had recovered uneventfully from his previous muscular strain of the back.  Physical examination showed no tenderness and no evidence of scoliosis.  Range of motion measurements showed forward flexion and a good shrug of the shoulders, and the Veteran's neck was put through range of motion without difficulty.  Further noted was that the Veteran could forward flex from the waist to 80 degrees, lateral flex to 40 degrees, and rotate to 20 degrees.  At the time of examination, there was no pain on straight leg raising and no tenderness about the Veteran's buttocks.  Deep tendon reflexes were 2+ and equal in the knees and ankles.  Based on such findings, the RO denied entitlement to service connection for a chronic low back disability, specifically lumbosacral strain, on the basis that any such strain was acute and transitory, and resolved without residual disability.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the February 1993 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, and the testimony of the Veteran and his spouse at hearings in January 2009 and October 2011, is both "new" and "material" as to the issue of service connection for a chronic low back disability.  More specifically, since the time of the February 1993 decision, the Veteran has received a diagnosis of a chronic low back disability, specifically degenerative disc/degenerative joint disease of the lumbosacral spine.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.

Having determined that new and material evidence has been submitted, the Board must now turn to a de novo review of all pertinent evidence of record.

In that regard, service treatment records disclose that, in December 1976, the Veteran was seen for a complaint of sharp pain in the lower, posterior lumbar portion of his back.  Physical examination was positive for the presence of tenderness to the touch, though with no evidence of any edema.  The pertinent diagnosis noted was strained muscle of the right lower lumbar region.

A service clinical record dated in November 1984 reveals that the Veteran was seen at that time for a complaint of pain in his left lower side following lifting weights three weeks earlier.  When questioned, the Veteran gave no history of any back problems.  However, there was some evidence of back pain in the right erector spinae group.  Further examination showed no evidence of any decreased range of motion of the Veteran's lumbar spine.  The pertinent diagnosis was muscle strain of the right erector spinae.  

In June 1991, the Veteran was seen for a complaint of lower back pain after having bent over to pet his dog three days earlier.  When questioned, the Veteran denied any problems with weakness, tingling or numbness.  Physical examination showed no evidence of lumbosacral tenderness, and both strength and sensation were intact.  Tests of straight leg raising were negative bilaterally, and the pertinent diagnosis noted was lumbosacral strain.  

On follow up approximately one week later, the Veteran indicated that he was feeling well, and that his back pain had resolved.  Physical examination revealed a normal range of motion of the Veteran's back.  The pertinent diagnosis noted was low back pain, resolved.

On VA general medical examination in October 1992, the Veteran gave a history of occasional aching and stiffness in his back, though with no complaints at present.  According to the Veteran, he had not been limited in anything he wished or was required to do while in the military.  When further questioned, the Veteran indicated that, in his opinion, he had experienced a muscular strain around or about 1989 following the lifting of an object.  However, he had recovered uneventfully from that episode.  The pertinent diagnosis noted was mild remote lumbar strain.  

A service medical facility treatment record dated in February 2004 is to the effect that the Veteran was seen at that time for what was described as "back strain."  

The Board observes that, during the course of VA outpatient treatment in May 2005, the Veteran gave a history of low back pain "for 15 years," placing the origin of the Veteran's back pain around or about 1990, during his period of active military service.  Moreover, at the time of subsequent VA outpatient treatment in August 2009, the Veteran complained of back pain which radiated into his right foot which, as previously reported, had been present "since 1990."  

The Board acknowledges that, at the time of the aforementioned VA general medical examination in October 1992, the Veteran's mild lumbar strain was described as "remote."  However, the Veteran has consistently complained of low back pain which has been present since the time of his active military service.  Significantly, while following a VA medical examination in June 2008, the examiner was of the opinion that the Veteran's three inservice episodes of lumbosacral strain were acute in nature, with no evidence of any "chronicity," he further indicated that he was not able to state whether the Veteran's current degenerative disease of the lumbosacral spine was the result of those inservice episodes "without resort to unfounded speculation."  Moreover, while following a subsequent VA examination in April 2010, the examiner was of the opinion that the Veteran's current degenerative joint disease of the lumbar spine was not a continuation of symptoms which began in service, that opinion was based at least in part on a recognition of only one (as opposed to the documented three) episodes of back problems in service.  Significantly, that examiner acknowledged only the "supervisory" portion of the Veteran's inservice duties as Loadmaster, as opposed to the "hands on" or tactical aspects of the Veteran's actual inservice duties.  

The Board has taken into account the Veteran's testimony, as well as that of his spouse, given at the time of the aforementioned hearings in January 2009 and October 2011.  In the opinion of the Board, that testimony, when taken in conjunction with the other objective evidence of record, is both credible and probative.  Based on a review of the entire pertinent evidence of record, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that, as regards the Veteran's low back pathology, there exists sufficient continuity of symptomatology to establish a connection (or nexus) between that pathology and the Veteran's period of active military service.  Accordingly, an award of service connection for a low back disorder is warranted.  

Turning to the issue of service connection for a disorder characterized by chronic fatigue, the Board notes that, in addition to the regulations governing awards of service connection on a direct and secondary basis, VA has authorized payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016.  Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a disability resulting from an undiagnosed illness, or a medically unexplained multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal disease), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other common non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of a an undiagnosed or medically unexplained chronic multisymptom illness include, but are limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  

For VA purposes, a diagnosis of chronic fatigue syndrome requires:  (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity, or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2011).  

In the case at hand, service treatment records fail to demonstrate the presence of chronic fatigue (syndrome).  In point of fact, the earliest clinical indication of the presence of any disorder which might arguably lead to chronic fatigue is revealed by a service medical facility treatment record dated in August 2004, at which time the Veteran received a diagnosis of sleep disturbance-possible sleep apnea.  Significantly, while following a VA medical examination in June 2008, the examiner was of the opinion that the Veteran did not satisfy the criteria for a diagnosis of chronic fatigue syndrome, it was "quite clear" that the Veteran suffered from "chronic fatigue."  Moreover, while following a subsequent VA examination in April 2010, it was once again noted that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, since the time of that examination, the Veteran has on more than one occasion received a diagnosis of a mixed-type sleep disorder secondary to (service-connected) posttraumatic stress disorder, parasomnia, and obstructive sleep apnea, versus a diagnosis of primary dyssomnia, not otherwise specified, with a history of (once again service-connected) posttraumatic stress disorder.

Based on the aforementioned, it is clear that the Veteran does not suffer from clinically-identifiable chronic fatigue syndrome.  Similarly clear, however, is that the Veteran does, in fact, suffer from chronic fatigue secondary to a sleep disorder which is itself, at least in part, the result of the Veteran's (service-connected) posttraumatic stress disorder.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that an award of service connection for chronic fatigue is in order.


ORDER

Service connection for a low back disorder, specifically, degenerative disc and/or joint disease of the lumbosacral spine, is granted.

Service connection for a disorder characterized by chronic fatigue is granted.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


